Citation Nr: 0008518	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-05 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial evaluation for left tibial 
exostosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1987 through 
September 1989.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a January 1997 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in St. Louis, Missouri 
(hereinafter "RO").  The veteran filed a timely appeal from 
the initial rating assigned for his service connected left 
tibial exostosis.

The Board notes that in a November 1998 rating decision, the 
RO denied service connection for hypertension, diabetes 
mellitus and pes planus.  The veteran has not appealed those 
determinations and, therefore, they are not currently before 
the Board.  

In a VA Form 646, Statement of Accredited Representative in 
Appealed Case, dated May 1999, the veteran's representative 
claimed that the veteran injured his left knee as a result of 
his service-connected exostosis pain.  Entitlement to service 
connection for a left knee disability is a newly raised issue 
that is not inextricably intertwined with the current issue 
and, therefore, the matter is referred back to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Examination has found no tenderness over the left lower 
leg at the site of the left tibial exostosis and that it was 
not related to the veteran's complaints of left knee pain.

3.  The left tibial exostosis has not reduced flexion of the 
knee to less than 45 degrees, nor has it limited extension of 
the knee by more than 10 degrees.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for left tibial exostosis have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, and 4.71a, Diagnostic Codes 5015, 5260, and 5261 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate the veteran was seen in June 
1989 for complaints of left knee pain.  X-rays revealed the 
knee to be within normal limits except for an osteochondroma 
on the left proximal tibia.  Further examination and 
treatment in July 1989 and August 1989 confirmed the presence 
of an upper tibial exostosis compatible with an 
osteochondroma.  

In February 1996, the veteran filed a claim for compensation 
for an injury to his left shin.  In a statement accompanying 
his claim, the veteran indicated that walking causes pain in 
his shin.  Also, the veteran reported that if he stands for 
too long his leg gives out, causing him to fall.  

The veteran underwent a VA examination in August 1996.  He 
reported falling that month and that his knee was infected.  
It was noted that the veteran reported currently weighing 370 
pounds and of weighing 256 pounds in 1989 at the time of his 
separation from service.  The veteran walked using a crutch, 
with a slow gate, moderate stride, and a limp on the left.  
Examination of the left knee revealed crepitus, flexion of 60 
degrees and extension of zero degrees.  The veteran was too 
uncomfortable to complete the McMurray's test, and he 
reported pain in his left tibia.  The examiner noted that the 
veteran's service medical records were not available for 
review and diagnosed shin splints bilateral tibias (by 
history), cyst left tibia (by history), and left knee 
abrasion.  Appended to the VA examination record was a 
radiology report of x-rays taken the same day as the 
examination and read as showing exostosis on the proximal 
left tibia.  

In a rating decision dated in September 1996, the RO granted 
service connection for an exostosis of the proximal left 
tibia and, while noting no report of subluxation or 
instability evaluated the disability at 10 percent by analogy 
under Diagnostic Code (DC) 5299-5257.  DC 5257 (Knee, other 
impairment of) evaluates the disability on the basis of 
recurrent subluxation or lateral instability.  The RO noted 
that the veteran was treated in the summer of 1989 for a bony 
growth on the left proximal tibia.  Service medical records 
confirm a diagnosis of osteochrondoma.  

VA outpatient treatment records indicate that in February 
1997, the veteran complained of aching over his left knee.  A 
chondroma on the left tibia was noted.  The veteran was 
treated in April 1997 for complaints of left knee pain 
following a fall on the left knee eight months earlier.  In 
May 1997, the veteran was seen for physical therapy.  The 
veteran reported that he fell on his left knee in August 1996 
and had pain ever since.  It was also noted that the cyst was 
discovered while he was in service.  The therapist found pain 
on left knee flexion past 94 degrees and full extension.  
Left knee strength was good with minimal pain on flexion, and 
fair with pain on extension.  Progress notes dated June 1997 
indicate the veteran had was evaluated for knee pain and an 
osteochondroma of the left proximal tibia.  It was noted that 
he had undergone an MRI, which showed no evidence of 
malignant potential.  On further questioning the veteran 
described patella femoral pain and physical examination was 
positive for pain on compression of the patella.  The 
osteochondroma area was not tender.  Range of knee motion was 
described as good.  The assessment was patella femoral pain.  
An August 1997, record noted full left knee extension and 
left knee flexion painful past 90 degrees.  The veteran 
reported having left knee pain since a fall in August 1996.

VA outpatient treatment records indicate the veteran was seen 
in September 1997 for complaints of left knee pain.  
Examination of the veteran's left knee revealed full 
extension, flexion of 110 degrees, no effusion, no joint line 
tenderness, stable varus and valgus, and tenderness over 
patellar tendon insertion into patella.  

The veteran underwent a VA examination in December 1997.  The 
examiner noted the veteran's medical history and his 
complaints of pain.  In the section of the examination report 
titled "Subjective complaints," the examiner wrote, "pain 
is also unrelated to his S.C. problem" (emphasis in 
original).  Findings included no tenderness over left lower 
leg (proximal anterior tibia) which was the site of the 
osteochondroma.  There was no effusion, no erythema, no 
swelling, no deformity, no angulation, no false motion, no 
shortening, and no intra-articular involvement.  The examiner 
noted that he had reviewed the veteran's C-file and diagnosed 
osteochondroma left proximal tibia non tender to palpation 
and not related to any pain the veteran was experiencing in 
his left knee.  

In July 1998, the veteran testified before the RO.  The 
veteran stated that X-rays and MRI revealed the exostosis to 
have increased in size.  His pain was described by the 
veteran as shooting up and down from the knee and into the 
shins.  The pain had caused him to stumble on occasion.  The 
veteran testified that he lost jobs with the Postal Service 
and the Science Center because his disability affected his 
ability to perform his job.  The pain also prevented him 
veteran from exercising, which had lead to his weight gain.  

VA outpatient treatment records indicate that in August 1998, 
the veteran underwent radiographic examination.  X-rays of 
the left tibia and fibula revealed a benign cortical bubbly 
lesion at the postero-medial aspect of the proximal tibia.  
Comparison to a study dated August 1996, revealed no 
significant interval changes.  No new fracture, arthritic 
changes, soft tissue swelling, or radio-opaque foreign bodies 
were seen.  X-rays of the left knee revealed no fracture or 
dislocation of the patella, no joint effusion, soft tissue 
swelling or arthritic changes.  An MRI of the left leg 
revealed a 2-cm diameter protuberance extending from the 
posterior aspect of the proximal tibia and distorting the 
underlying proximal tibial metaphysis.  The bony cortex 
extended into the lesion.  The distal portion of the lesion 
was mottled and displaced the medial head of the 
gastrocnemius muscle posteriorward without invasion.  There 
was no invasion into the medullary cavity of the adjacent 
tibial.  The adjacent fibula, the muscles of the upper left 
leg, and the subcutaneous fat were unremarkable.  The 
impression was small osteochondroma of the proximal tibia.  
There was no evidence of malignant potential as there was no 
extension from its confines. 

Analysis

The veteran has filed a timely appeal from the initial rating 
assigned for his left tibial exostosis.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals, prior to March 1, 
1999)(hereinafter "the Court) has recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection, as in this 
case, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court held that the significance of this 
distinction was that at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on the facts found, a practice known as "staged 
ratings."  Initially, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107 (West 1991).  That is, he has submitted a claim that is 
plausible and capable of substantiation.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  In 
addition, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

"When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous."  
38 C.F.R. § 4.20.  The Board notes that in the present case, 
the RO evaluated the veteran's left knee disability as 10 
percent disabling by analogy under DC 5257 (knee, other 
impairment of).  However, the evidence fails to show that the 
veteran has recurrent subluxation or lateral instability of 
the left knee, as contemplated by DC 5257.  Indeed, the 
absence of this finding was noted by the RO.  Further, the 
veteran's disability is not entirely "an unlisted 
condition."  The Rating Schedule provides for bone growth 
disabilities.  Thus, the evidence indicates that the 
evaluation of the veteran's service connected disability is 
more appropriately assigned under DC 5015 (Bones, new growths 
of, benign), which is evaluated based on limitation of 
motion.  38 C.F.R. § 4.71a (1999).  

Knee limitation of motion is rated under DC 5260 or DC 5261.  
The Rating Schedule provides that flexion of the leg limited 
to 60 degrees warrants a noncompensable rating, flexion 
limited to 45 degrees warrants a 10 percent rating, flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  The rating 
schedule also provides that extension limited to 5 degrees 
warrants a noncompensable rating, extension limited to 10 
degrees warrants a 10 percent rating, extension limited to 15 
degrees warrants a 20 percent rating, and extension limited 
to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1999).  Flexion of the knee to 
140 degrees is considered full and extension to 0 degrees is 
considered full.  See 38 C.F.R. § 4.71, Plate II.  Functional 
loss, which is the inability to perform the normal working 
movements of the body within normal limits, specifically due 
to pain and weakness on motion, should be considered in 
addition to the criteria set forth in the appropriate DC's of 
the Schedule when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. § 4.40 (1999); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999). 

The Board finds that the veteran's initial evaluation of 10 
percent fully contemplates the level of disability due to his 
service-connected left tibial exostosis.  The outpatient 
treatment notations and the VA examination reports all fail 
to disclose any objective findings of flexion of the knee 
reduced to less than 45 degrees or extension of the knee 
limited by more than 10 degrees as a result of the veteran's 
exostosis.  None of the examination reports or treatment 
records demonstrate limitation of motion to such an extent 
even with consideration of the symptoms of pain, weakness, 
fatigability and flare-ups.  Indeed, the examiner at the 
December 1997 VA examination explicitly opined that the 
veteran's pain was not related to his exostosis.  The 
examiner found no tenderness over the left lower leg at the 
site of the service connected osteochondroma.  The examiner's 
diagnosis was osteochondroma of the left proximal tibia, non 
tender to palpation and not related to any pain the veteran 
was experiencing in his left knee.  In arriving at this 
conclusion the Board has considered the propriety of "staged 
ratings" as mandated by the Court in Fenderson.  However, 
there has been no significant difference in the level of 
disability throughout the period of the initial evaluation.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an initial 
disability rating higher than 10 percent for the left tibial 
exostosis. 

The veteran's representative has asserted that an additional 
examination is warranted and that the veteran has complained 
that his exostosis has increased in size and it has not been 
ruled out as malignant.  As discussed above, the examination 
findings, which included X-rays and an MRI, are of sufficient 
detail to evaluate the veteran's service connected disability 
and demonstrated no increase in the size of the exostosis or 
that it was malignant.  X-ray examination in August 1998 when 
compared to a study dated in August 1996 revealed no 
significant interval changes and the impression was that 
there was no evidence of malignant potential.  The veteran is 
not shown to have any medical expertise and, accordingly, the 
Board will rely upon the competent medical evidence and 
examinations which has been obtained.

"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  An extraschedular rating is 
authorized when a "case presents such an exceptional or 
unusual disability picture ... as to render impractical the 
application of the regular rating schedular standards."  38 
C.F.R. § 3.321(b)(1)(1999).  In the present case, the veteran 
has testified that his left knee disability interferes with 
his ability to work.  The veteran's claim for service 
connection for his left knee disability has been referred to 
the RO for action.  The Board finds that there has been no 
objective showing by the record that his service connected 
disability has resulted in marked interference with 
employment beyond that contemplated in the rating schedule or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  


ORDER

Entitlement to a higher initial evaluation for left tibial 
exostosis, currently evaluated as 10 percent disabling, is 
denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 
- 6 -


- 7 -


